Mays, J.,
— Petitioners asked for the appointment of viewers to view and lay out a proposed road. Remonstrants have excepted to the petition and filed a rule to quash. It is objected that the road at the Oak Lane terminus does not connect with any public thoroughfare. The fact, if true, does not appear in the petition. Its legal effect may properly be considered and enforced by exceptions taken to the viewers’ report in the event of a favorable recommendation by them. The other exceptions seem to be without force, except the one objecting to the failure of the petition to name the township in which the road ends. A like failure was deemed fatal in New Hanover Road, 7 Montg. Co. Law Repr. 25, and in Lower Saueon Township Road, 6 Northamp. Co. Repr. 221. While this objection appears to us rather technical, we feel that sound policy supports those decisions, because the roads which are to be public, and for the maintenance of which a township is to be liable, should be clearly described in the permanent records of the county. We would, in addition, point out to counsel that the petition is ambiguous in referring in one part to the Oak Lane terminus as the beginning of the proposed road and later describing the beginning point at what appears to be a different locus.
And now, to wit, June 8,1931, rule to quash is made absolute.
From Charles K. Derr, Reading, Pa.